Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 1, 6, 11 are allowable based on the remark presented on 6/21/2022 and in view of the claim language.
None of the previously cited closest prior art(s) by Kim, Siping, Takemoto, either singularly or in combination would result in a proper rejection under 35 USC 102 or 103.
	All of the cited prior art of record above, whether singularly or in combination, fails to disclose the feature limitation a magnetic switch coupled to the fingerprint scanner to unlock a lid of a computing device from a base of the computing device in response to a first authentication of the user by a fingerprint scanner, an infrared (IR) scanner coupled to the magnetic switch to receive electrical power in response to the magnetic switch unlocking the lid of the computing device and to perform a second authentication of the user in response to receiving the electrical power; and an electronic switch coupled to the IR scanner to provide electrical power to a plurality of components of the computing device in response to the second authentication of the user by the IR scanner.
	Additional search does not yield suitable references that reasonably, either singularly or in combination with previous cited references, would result in a proper rejection under 35 USC 102 or 103.
	Claims 2-5, 8-10, 12-15, dependent on independent claims 1, 6, 11, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439